Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 13, 2013 (the “Effective Date”) by and between FTI Consulting, Inc., a
Maryland corporation with its principal offices in Annapolis, Maryland (the
“Company”), and Steven Gunby (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive to provide services to the
Company, and Executive is willing to be so employed, all upon and subject to the
terms and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Company and Executive agree as follows:

1. Employment. The Company agrees to employ Executive and Executive agrees to
accept such employment upon the terms and conditions set forth in this
Agreement.

2. Employment Term. Executive’s full-time employment under this Agreement will
begin as of January 20, 2014 (the “Start Date”) and, unless otherwise terminated
as provided in SECTION 10, will continue for an initial term (the “Initial
Term”) from the Start Date through the third anniversary of the Grant Date (as
defined below). Effective at the close of business on the third anniversary of
the Grant Date, and each annual anniversary of the Grant Date thereafter, the
term of Executive’s employment under this Agreement, if not otherwise terminated
as provided in SECTION 10, will automatically be extended for an additional
one-year period unless Executive has given one hundred twenty (120) days’ prior
written notice to the Company or the Company has given ninety (90) days’ prior
written notice to Executive of his or its intention not to further extend the
applicable term (a “Notice of Non-Renewal”). The Initial Term, together with
each additional one-year extension that becomes effective pursuant to the
preceding sentence, is referred to in this Agreement as the “Employment Term.”
The “Grant Date” shall mean the grant date of Executive’s 2014 LTIP grant, which
is expected to be granted in the first quarter of 2014. If no such grant is
made, the Grant Date shall mean the Start Date.

3. Position and Duties.

(a) During the Employment Term. During the Employment Term, Executive will
(i) be employed to serve as, and have the title of, President and Chief
Executive Officer (which shall be the most senior executive officer of the
Company), reporting directly to the Company’s Board of Directors (the “Board”),
with overall charge and responsibility for the day-to-day operations of the
Company and to perform such duties consistent with such positions as Executive
shall reasonably be directed to perform by the Board commensurate with
Executive’s positions or as may be specified in the Company’s By-Laws, if
applicable, (ii) have such authority as may be reasonably necessary or
appropriate in order to enable Executive to carry out the duties and
responsibilities of Executive’s employment under this Agreement, (iii) have
Executive’s principal office located at the Company’s offices in Washington,
D.C. and (iv) be entitled to office services and support commensurate with
Executive’s position, duties and responsibilities. During the Employment Term,
Executive will devote substantially all of Executive’s business time, attention,
and energies to the



--------------------------------------------------------------------------------

performance of Executive’s duties and responsibilities under this Agreement,
provided that Executive may engage in personal, charitable, professional and
investment activities to the extent such activities do not conflict or
materially interfere with the ability of Executive to perform said duties and
responsibilities; provided, further, that service on the board of directors or
other governing body of any for-profit business entity is subject to the consent
of the Board (which consent shall not be unreasonably withheld).

(b) Service on Board of Directors. On or reasonably promptly after the Start
Date, the Board will appoint Executive as a member of the Board. Additionally,
during the Employment Term, when Executive’s term on the Board is due to expire,
the Company shall include Executive as a nominee for reelection in the Company’s
Proxy Statement for the annual meeting of stockholders for the year in which
such expiration is to occur.

4. Annual Salary. During the Employment Term, the Company will pay or cause to
be paid to Executive an annual base salary (“Base Salary”) equal to $1,000,000,
payable in cash on a periodic basis in accordance with the Company’s normal
payroll practices applicable to its executive officers, but not less often than
monthly. Executive’s Base Salary will be subject to annual review by the
Compensation Committee of the Board (the “Committee”) and may be adjusted
upwards (but not downwards) in such amounts as the Committee may determine in
its sole discretion. The term “Base Salary” as used in this Agreement refers to
the Base Salary as so increased.

5. Annual Incentive Bonus. With respect to each fiscal year during the
Employment Term, Executive will be entitled to participate in the Company’s
Incentive Compensation Plan (or any successor thereto). Executive will be
eligible to receive a bonus each year in such amount, if any, as determined by
the Committee in accordance with the terms of the Company’s Incentive
Compensation Plan (or any successor thereto) provided that, subject to the
achievement of the applicable objective and subjective performance goals
established by the Committee after consultation with Executive, Executive’s
threshold bonus opportunity shall be 100% of Base Salary, target bonus
opportunity shall be 200% of Base Salary (the “Target Bonus”) and maximum bonus
opportunity shall be 300% of Base Salary. Other than as set forth in SECTION 11,
Executive must be employed on the bonus payment date to earn any such bonus. To
the extent consistent with the form of bonus payments made to other senior
executives of the Company, Executive’s annual bonus, if any, may be paid by
paying two-thirds in cash and one-third in the form of time-vesting restricted
stock. For the 2014 fiscal year, (i) Executive’s minimum bonus shall equal at
least 100% of Base Salary and (ii) Executive’s 2014 bonus (including the minimum
2014 bonus described in the preceding clause) shall be prorated to reflect
Executive’s employment in 2014 from the Start Date.

6. Incentive Stock Awards.

(a) Sign-On Award. In connection with this Agreement, the Company will grant
Executive a restricted stock award (the “Sign-On Award”) having a grant date
face value of $3,000,000 pursuant to and subject to the terms of the Company’s
2009 Omnibus Incentive Plan. The Sign-On Award time shall vest in three equal
installments, beginning on the first anniversary of the Start Date and
continuing on the second and third anniversaries of the Start Date, provided
that Executive is employed with the Company on each such date, except as

 

2



--------------------------------------------------------------------------------

provided below, so that the Sign-On Award will be fully vested on the third
anniversary of the Start Date. The Sign-On Award will be governed by the terms
and conditions of the applicable award agreement, in the form agreed by
Executive and the Company, subject to the accelerated vesting provisions set
forth below in SECTION 11.

(b) Annual LTIP Award. Beginning in 2014, Executive shall participate in the
Company’s Executive long-term incentive program applicable to senior executives
(the “LTIP”) and will have an expected annual LTIP target opportunity of
$2,500,000, valued in accordance with Committee practice. The actual LTIP award
granted to Executive and the terms and conditions of any LTIP award shall be
subject to the discretion of the Committee and may be settled through cash or
stock; provided that the terms and conditions of any LTIP award shall be the
same as for similar awards made contemporaneously to any senior executive
officers of the Company.

7. Employee Benefit Programs and Perquisites.

(a) General. During the Employment Term, Executive will be entitled to
participate in such qualified and nonqualified employee pension plans, group
health, long-term disability and group life insurance plans, and any other
welfare and fringe benefit plans, arrangements, programs and perquisites
generally maintained or provided by the Company from time to time to or for the
benefit of its actively employed executive employees or employees generally
(“Benefit Plans”). The preceding sentence does not, however, entitle Executive
to participate in any plans specific to other individual executives or
employees. Executive’s participation in any Benefit Plans will be subject to the
terms of the applicable plan documents and the Company’s generally applied
policies and procedures. The Company in its discretion may from time to time
adopt, modify, interpret, or discontinue such plans, policies and procedures in
a manner generally applicable to the Company’s executives or employees. During
the Employment Term, Executive will be entitled to at least four weeks of paid
vacation for each calendar year (pro-rated for partial calendar years), subject
to the Company’s policies and procedures applicable to senior executives on use
and retention of such vacation in effect from time to time, but with no payment
for unused vacation.

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out his duties and responsibilities under this
Agreement, and the Company will promptly pay or reimburse Executive for all such
expenses that are so incurred upon presentation of appropriate vouchers or
receipts, subject to the Company’s expense reimbursement policies and procedures
in effect from time to time with respect to executives of the Company.

8. No Other Employment. Executive represents to the Company that he is not
subject to any agreement, commitment or policy of any third party that would
prevent him from entering into or performing the duties of his employment under
this Agreement. Executive will not enter into any agreement or commitment or
agree to any policy that would prevent or hinder the performance of his duties
or obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

9. No Payments to Governmental Officials. Executive will not knowingly pay or
authorize payment of any remuneration to or on behalf of any governmental
official which would constitute a violation of applicable law. The Company will
neither request nor require Executive to offer to make or make a payment of any
remuneration to or on behalf of any governmental official other than those
required or expressly permitted by applicable law.

10. Termination of Employment.

(a) Resignation. Executive may voluntarily resign his employment under this
Agreement without Good Reason (as defined in SECTION 10(e)) at any time upon at
least 60 days’ prior written notice to the Company. The Company may waive such
notice or authorize a shorter notice period. Unless otherwise agreed in writing
by the Company and Executive, Executive’s employment shall terminate on the last
day of the Employment Term if Executive has given the Company a Notice of
Non-Renewal in accordance with SECTION 2 and such resulting termination shall be
treated as a resignation by Executive without Good Reason for purposes of this
Agreement.

(b) Termination by the Company for Cause. The Company may terminate Executive’s
employment for “Cause” if Executive:

(i) is convicted of or pleads nolo contendere to a felony;

(ii) commits fraud with respect to, or misappropriates any funds or property of,
the Company or any affiliate, customer or client of the Company;

(iii) engages in any act or omission which is in material violation of any
material policy of the Company;

(iv) engages in willful material misconduct or gross negligence in connection
with the performance of his duties;

(v) substantially fails to perform his material duties after written request for
such performance from the Board;

(vi) continues to fail to reasonably cooperate in any audit or investigation
regarding the Company or its business practices after written request for such
performance from the Board; or

(vii) engages in any material misconduct that significantly adversely affects,
or is likely to significantly adversely affect, the business or reputation of
the Company.

Executive’s termination for Cause will be effective immediately upon the
Company’s mailing or transmitting written notice of such termination. For
purposes of sub-clause (iv) above, no act or omission shall be “willful” if such
conduct was in good faith and with a reasonable belief that such act or omission
was in the best interests of the Company.

(c) Termination by the Company Without Cause. Subject to the provisions hereof,
the Company may terminate Executive’s employment under this Agreement before the
end of the Employment Term, without Cause immediately upon written notice.
Unless otherwise agreed in writing by the Company and Executive, Executive’s
employment shall

 

4



--------------------------------------------------------------------------------

terminate on the last day of the Employment Term if the Company has given
Executive a Notice of Non-Renewal in accordance with SECTION 2 and such
resulting termination shall be treated as a termination by the Company without
Cause for purposes of this Agreement, including, without limitation SECTION
11(b) below.

(d) Termination Due to Disability. If Executive becomes “Disabled” (as defined
below), the Company may terminate Executive’s employment. For purposes of this
Agreement, Executive will be deemed to be “Disabled” or to have a “Disability”
if Executive is determined to be totally and permanently disabled under the
Company’s long-term disability insurance plan in which he participates or if
Executive is unable to substantially perform the customary duties and
responsibilities of Executive’s employment for a period of at least 120 days
within an 180-day period by reason of a physical or mental incapacity.

(e) Termination by Executive for Good Reason. Executive may resign for “Good
Reason” upon the occurrence of any of the following events without Executive’s
prior written consent (i) a material adverse change in Executive’s title, duties
or responsibilities (including reporting responsibilities) or the Company’s
failure to nominate Executive as a member of the Board, (ii) material reduction
in Executive’s Base Salary or Target Bonus opportunity, (iii) a required
relocation of Executive’s principal office by more than 50 miles from his office
location in Washington, D.C.; or (iv) any failure to assign to a successor to
the business and substantially all assets of the Company, and of such successor
to assume, the obligations of the Company under all applicable plans and
agreements with Executive; provided that Good Reason shall not exist unless and
until Executive provides the Company with written notice thereof within ninety
(90) days of the date Executive knows or should have known about the initial
occurrence of such event, the Company fails to cure such acts within thirty
(30) days of receipt of such notice and Executive terminates employment within
thirty (30) days following the expiration of such cure period, otherwise grounds
for Good Reason on account of such occurrence shall lapse.

(f) Death. If Executive dies during the Employment Term, the Employment Term
will end as of the date of Executive’s death.

11. Payments on Termination of Employment.

(a) Termination for any Reason. If Executive’s employment is terminated for any
reason by either party, the Company will promptly pay or provide to Executive:
(i) the unpaid amount, if any, of Executive’s Base Salary through the date of
termination, (ii) the amount of any unreimbursed business expenses incurred
through the date of termination that are payable in accordance with SECTION
7(b), (iii) any additional vested benefits, if any, to which Executive is
entitled under the terms of any the Company employee pension or welfare benefit
plan in which Executive was a participant (the amounts specified in clauses
(i) through (iii) collectively, “Accrued Compensation”) (iv) the unpaid amount,
if any, of Executive’s previously earned and unpaid incentive bonus, and
(v) only in the case of a termination by the Company on account of Executive’s
death or Disability, full and immediate vesting of the Sign-On Award. The impact
of a termination on any other stock incentive award shall be governed by the
terms and conditions of the applicable award agreement and stock plan. Executive
agrees that any amounts beyond the Accrued Compensation are subject to

 

5



--------------------------------------------------------------------------------

SECTION 11(c). Additionally, Executive agrees that if he breaches the
restrictive covenants set forth in SECTION 13, the Company may cease paying
Executive amounts otherwise payable under this SECTION 11(a) to the extent
allowed by applicable law and will retain its rights to enforce the restrictive
covenants and to seek any other remedies available at law.

(b) Termination by the Company Without Cause or by Executive for Good Reason. In
addition to the payments and benefits set forth in SECTION 11(a) above, if the
Company terminates Executive’s employment without Cause or Executive resigns for
Good Reason, then subject to SECTIONS 11(c) and 22 and Executive’s continued
compliance with SECTION 13, Executive will also be entitled to receive the
following payments and benefits:

(i) an amount equal to 1.5 times the sum of Executive’s Base Salary and Target
Bonus (provided that such amount shall be increased to 2 times the sum of
Executive’s Salary plus Target bonus if such termination occurs during the
18-month period after a Change in Control (as defined in the Company’s 2009
Omnibus Incentive Plan)), to be paid in cash lump sum within 15 days of the date
the Release (as defined below) becomes effective and irrevocable;

(ii) any earned but unpaid annual incentive bonus, if any, with respect to the
completed year prior to the year of Executive’s termination of employment, which
amount (if any) shall be paid in a lump sum when such annual incentive bonus is
paid to other executives of the Company;

(iii) a pro-rated annual incentive bonus for the year of termination based on
actual performance (but (x) with no exercise of negative discretion and (y) for
2014, subject to the minimum amount in SECTION 5) multiplied by a fraction, the
numerator of which is the number of days from the beginning of the performance
year through the date of termination, and the denominator of which is 365, which
amount (if any) shall be paid in a lump sum when such annual incentive bonus is
paid to other executives of the Company;

(iv) full and immediate vesting of the Sign-On Award upon the date the Release
becomes effective and irrevocable; and

(v) continuing group health and group life insurance coverage for Executive and,
where applicable, Executive’s eligible dependents, at the same benefit levels in
effect from time to time with respect to active senior executives of the Company
for 18 months after such termination; provided that the cost of such coverage
shall be split between the Company and Executive in the same ratio as the
cost-sharing in effect under the Company’s policies and procedures for the
Company’s executives at that time; provided further that the foregoing
obligation to pay such costs shall cease to the extent the Company is exposed to
tax penalties.

Executive agrees that if he breaches the restrictive covenants set forth in
SECTION 13, the Company may cease paying Executive amounts otherwise payable
under this SECTION 11(b) and will retain its rights to enforce the restrictive
covenants and to seek any other remedies available at law.

 

6



--------------------------------------------------------------------------------

(c) Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Compensation (including
any accelerated vesting) shall only be payable if Executive delivers to the
Company and does not revoke a general release of claims in favor of the Company
Group (as defined below) and its affiliates substantially in the form of Exhibit
A attached hereto (the “Release”). Such Release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. Anything herein to the contrary notwithstanding, to the
extent that any payment conditioned upon such effective Release is deferred
compensation under Code Section 409A (as defined below) and the period during
which Executive has discretion to execute or revoke the Release straddles two
calendar years, then the Company will make (or commence, if paid via
installments) such payments in the second calendar year subject to the Release
becoming effective and irrevocable and otherwise in accordance with the timing
provisions set forth in this SECTION 11.

(d) Other Obligations. Upon any termination of Executive’s employment with the
Company, Executive shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity and shall execute and
deliver written documentation evidencing such resignation as requested by the
Company

(e) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by Executive as a
result of employment by a subsequent employer.

12. Section 280G of the Code. Notwithstanding any other provision of this
Agreement to the contrary, in the event that any payment that is either received
by Executive or paid by Company on Executive’s behalf or any property, or any
other benefit provided to Executive under this Agreement or under any other
plan, arrangement or agreement with Company or any other person whose payments
or benefits are treated as contingent on a change of ownership or control of
Company (or in the ownership of a substantial portion of the assets of Company)
or any person affiliated with Company or such person (but only if such payment
or other benefit is in connection with Executive’s employment by Company)
(collectively the “Company Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code (and any similar tax
that may hereafter be imposed by any taxing authority), then Executive will be
entitled to receive either (i) the full amount of the Company Payments, or
(ii) a portion of the Company Payments having a value equal to $1 less than
three (3) times Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Internal Revenue Code), whichever of clauses
(i) and (ii), after taking into account applicable federal, state, local income
and employment taxes and the excise tax imposed by Section 4999 of the Internal
Revenue Code, results in the receipt by Executive on an after-tax basis, of the
greatest portion of the Company Payments. Any determination required under this
SECTION 12 shall be made in writing by the independent registered public
accounting firm at the Company’s expense, designated by the Company and
reasonably acceptable to Executive (the “Accountants”), whose determination
shall be conclusive and binding for all purposes upon the Company and Executive.
For purposes of making any calculation required by this SECTION 12, the
Accountants may make reasonable assumptions and approximations concerning
applicable

 

7



--------------------------------------------------------------------------------

taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Internal Revenue Code. If there is
a reduction of the Company Payments pursuant to this SECTION 12, such reduction
shall occur in the following order: (A) any cash severance payable by reference
to Executive’s Base Salary or annual bonus, (B) any other cash amount payable to
Executive, (C) any employee benefit valued as a “parachute payment,” and
(D) acceleration of vesting of any outstanding equity award. For the avoidance
of doubt, in the event that additional Company Payments are made to Executive
after the application of the cutback in this SECTION 12, which additional
Company Payments result in the cutback no longer being applicable, Company shall
pay Executive an additional amount equal to the value of the Company Payments
that were originally cutback. The Company shall determine at the end of each
calendar year whether any such restoration is necessary based on additional
Company Payments (if any) made during such calendar year, and shall pay such
restoration within ninety (90) days following the last day of such calendar
year. For the avoidance of doubt, in no event whatsoever shall Executive be
entitled to a tax gross-up or other payment in respect of any Excise Tax,
interest or penalties that may be imposed on the Company Payments by reason of
the application of Section 280G or Section 4999 of the Internal Revenue Code.

13. Restrictive Covenants; Company Inventions.

(a) Non-Competition. In consideration for Executive’s employment by the Company,
the salary and benefits under this Agreement, including the promise of
post-termination compensation under certain circumstances, specialized training
Executive will receive in connection with his employment by the Company and
other good and valuable consideration provided herein, Executive acknowledges
and agrees that, while the Company employs Executive and through the end of the
Restricted Period (as defined below), Executive will not, directly or
indirectly, singly or jointly, on Executive’s own behalf or on behalf of any
third party, establish, create, be employed by, serve as an officer, director,
advisor or consultant to, lend money to, invest in, provide advice to, or engage
or otherwise participate in any way in any Competitive Business (as defined
below) within any country where the Company does business; provided that
Executive may own up to 5% of any class of stock that is registered under the
Securities Exchange Act of 1934 and listed or traded on a national securities
exchange or the Nasdaq National Market without violating this covenant.

(i) For purposes of this Agreement, the term “Competitive Business” shall mean
any consulting practice in the areas of financial restructuring, forensic and
litigation consulting, economic consulting, health care consulting, strategic
communications, and electronic discover or any other line of business that
competes with the Company or its successors, assigns, predecessors, affiliates
or subsidiaries (collectively, the “Company Group”), but only to the extent that
the Company Group either engaged in such areas or lines of business during the
Employment Term or Executive had knowledge before termination of his employment
with the Company Group that the Company Group intended to or contemplated
entering such areas or lines of business.

(ii) For purposes of this Agreement, the term “Restricted Period” shall mean the
time period during Executive’s employment or other engagement with the Company
Group and for eighteen (18) months thereafter. Executive understands and agrees
that the rights and obligations set forth in this SECTION 13 will survive
termination of this Agreement and Executive’s employment with the Company Group
for any reason (or no reason).

 

8



--------------------------------------------------------------------------------

(b) Non-Interference with Clients or Customers. During the Restricted Period,
Executive agrees that he will not intentionally:

(i) seek to reduce the amount of business performed or engaged in by the Company
or any member of the Company Group with any person or entity who is or has been,
within the Restricted Period, a customer or client of any member of the Company
Group;

(ii) solicit any person or entity who is or has been, within the Restricted
Period, a customer or client of the Company or any member of the Company Group,
to terminate their relationship with any member of the Company Group.

(c) Non-Solicitation of the Company Group Employees or Contractors. During the
Restricted Period, Executive agrees that he will not, directly or knowingly
indirectly, whether for himself or for any other individual or entity (other
than any entity belonging to the Company Group), hire, solicit, or endeavor to
hire away or solicit away from the Company Group, or otherwise induce to
terminate their relationship with the Company Group, any person whom the Company
Group employs or otherwise engages to perform services, or has employed or
engaged for services within the 12-month period immediately prior to the
applicable date, including, but not limited to, any independent consultant,
sales representative, contractor, subcontractor, supplier or vendor. Executive
further agrees that he will not otherwise interfere with or disrupt the Company
Group’s relationship with any of its employees, contractors, subcontractors,
suppliers or vendors.

(d) Confidentiality.

(i) Confidentiality Obligation. In connection with Executive’s employment with
the Company Group, Executive will be given access to confidential and
proprietary information and trade secrets concerning the business, plans,
operations and prospects of the Company Group and other information not
generally known outside of the Company Group that may be of value to the Company
Group. Furthermore, in connection with Executive’s employment with the Company
Group, Executive will be given confidential and proprietary information and
trade secrets that have been given to the Company or the Company Group in
confidence by third parties (the confidential and proprietary information and
trade secrets of the Company Group and third parties, as further defined below,
shall be referred to herein as “Confidential Information”). Executive
understands that employment by the Company creates a relationship of confidence
and trust with respect to any such Confidential Information that has been or may
be disclosed to Executive and that the Company has a protectable business
interest in its Confidential Information. Executive acknowledges and agrees that
using, disclosing or publishing any Confidential Information in an unauthorized
or improper manner could cause the Company or the Company Group substantial loss
and damages that could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Executive acknowledges and agrees that Executive
shall not at any time, except in performing Executive’s employment duties to the
Company Group under this Agreement (except with the prior written consent of the
Board), directly or indirectly, use, disclose or publish any Confidential

 

9



--------------------------------------------------------------------------------

Information that Executive may learn or become aware of, or have learned or
become aware of because of Executive’s prior or continuing employment, ownership
or association with the Company Group or any of their predecessors, or use any
such information in a manner detrimental to the interests of the Company or the
Company Group. Executive understands and agrees that the rights and obligations
set forth in this SECTION 13(d) will continue indefinitely and will survive
termination of this Agreement and Executive’s employment with the Company Group.

(ii) Confidential Information. “Confidential Information” includes, without
limitation, information not previously disclosed to the public or to the trade
by the Company or the Company Group with respect to the Company’s or any member
of the Company Group’s present or future business, operations, services,
products, research, inventions, discoveries, drawings, designs, plans,
processes, models, technical information, facilities, methods, trade secrets,
copyrights, software, source code, systems, patents, procedures, manuals,
specifications, any other intellectual property, confidential reports, price
lists, pricing formulas, customer lists, financial information (including the
revenues, costs, or profits associated with any of the Company’s or the Company
Group’s products or services), business plans, lease structure, projections,
prospects, or opportunities or strategies, acquisitions or mergers, advertising
or promotions, personnel matters, legal matters, any other confidential and
proprietary information and any other information not generally known outside
the Company or the Company Group that may be of value to the Company or the
Company Group, but excludes any information already properly in the public
domain. “Confidential Information” also includes confidential and proprietary
information and trade secrets that third parties entrust to the Company or the
Company Group in confidence.

Confidential Information shall not include any information that (i) has been
properly published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information or otherwise is or
becomes public knowledge through legal means without fault by Executive, (ii) is
already public knowledge prior to the signing of this Agreement, (iii) was
available to Executive on a non-confidential basis prior to its disclosure by
the Company, or (iv) must be disclosed pursuant to applicable law or court
order. Information shall not be deemed to have been published merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.

(iii) Preserving Third Party’s Confidences. Executive agrees not to use in
working for the Company Group and not to disclose to the Company Group any
confidential information of another party that Executive does not have the right
to use or disclose and that the Company Group is not free to use without
liability of any kind. Executive agrees to promptly inform the Company in
writing of any patents, copyrights, trademarks or other proprietary rights known
to Executive that the Company or the Company Group might violate because of
information Executive provides.

(e) Exclusive Property. Executive confirms that all Confidential Information is
and must remain the exclusive property of the relevant member of the Company
Group. All business records, business papers and business documents Executive
keeps or makes in the course of Executive’s employment by the Company must be
and remain the property of the

 

10



--------------------------------------------------------------------------------

relevant member of the Company Group. Upon the termination of this Agreement
with the Company or upon the Company’s or the Company Group’s request at any
time (which compliance by Executive pursuant to this SECTION 13(e) shall not
waive any right under SECTION 10(e) with respect thereto), Executive shall
promptly deliver to the Company or relevant member of the Company Group any
Confidential Information or other materials (written or otherwise) not available
to the public or made available to the public in a manner Executive knows or
should reasonably recognize the Company or the Company Group did not authorize,
and any copies, excerpts, summaries, compilations, records and documents
Executive made or that came into Executive’s possession during Executive’s
employment. Executive agrees that Executive will not, without the Company’s
consent, retain copies, excerpts, summaries or compilations of the foregoing
information and materials. Executive understands and agrees that the rights and
obligations set forth in this SECTION 13(e) will continue indefinitely and will
survive termination of this Agreement and Executive’s employment with the
Company Group.

(f) Intellectual Property. Executive agrees that all records, documents, papers,
inventions, notebooks, drawings, designs, technical information, source or
object code, processes, methods, ideas, discoveries, improvements or other
copyrightable or otherwise protectable works, whether patentable or not, in any
media, Executive conceives, creates, invents or discovers, that relates to or
results from any work Executive performs or performed for the Company or any
member of the Company Group or that arises from the use of the facilities,
materials, personnel or Confidential Information of the Company or any member of
the Company Group in the course of Executive’s employment (whether or not during
working hours), whether conceived, created, discovered, or invented individually
or jointly with others (the “Company Inventions”), will, together with all
worldwide patent, copyright, trademark, trade secret, mask works or other
intellectual property rights in such works, including reissues thereof, as well
as the right to prosecute or sue for infringements or other violations of these
intellectual property rights (collectively “Intellectual Property Rights”), be
and remain absolutely the property of the Company and/or the relevant member of
the Company Group. Executive irrevocably and unconditionally waives all rights
that vest in Executive (whether on, or after the date of this Agreement) in
connection with Executive’s authorship of any copyrightable works in the course
of Executive’s employment with the Company and/or the Company Group, wherever in
the world enforceable. Executive recognizes any such works are “works for hire”
of which the Company is the author. If, for any reason, any such the Company
Inventions shall not legally be a “work-for-hire” or there are rights which do
not accrue to the Company under the preceding provisions, then Executive hereby
irrevocably assigns to the Company and agrees to quitclaim any and all of
Executive’s right, title and interest thereto, including, without limitation,
all Intellectual Property Rights or other rights of whatsoever nature therein,
whether now or hereafter known, existing, contemplated, recognized or developed,
and the Company shall have the right to use the same in perpetuity throughout
the universe in any manner the Company determines, all without any further
payment to Executive. Without limitation, Executive waives the right to be
identified as the author of any such works and the right not to have any such
works subjected to derogatory treatment, and irrevocably transfers and assigns
to the Company any and all moral rights that Executive may have in any the
Company Invention and authorizes the Company to make any desired changes to any
part of any the Company Invention and combine it with other materials in any
manner desired.

 

11



--------------------------------------------------------------------------------

Executive will promptly disclose, grant and assign ownership to the Company
and/or the relevant member of the Company Group for its sole use and benefit any
and all the Company Inventions that Executive develops, acquires, conceives or
reduces to practice while the Company and/or the Company Group employs Executive
and will take all steps necessary to assist the Company in obtaining and/or
protecting its ownership rights therein. Executive will promptly disclose and
hereby grants and assigns ownership to the Company of all the Company
Inventions, Intellectual Property Rights and any foreign equivalents thereof
that may at any time be filed or granted for or upon any such the Company
Invention.

(g) Mutual Non-Disparagement. Executive hereby covenants to the Company and
agrees that Executive shall not, directly or indirectly, make or solicit or
encourage others to make or solicit any disparaging remarks concerning any
member of the Company Group or any of their current or former officers,
directors, employees, or any of its products, services, businesses or
activities. The Company acting by formal statement or through its officers or
directors (while serving in such capacities), will not, directly or indirectly,
make or solicit or encourage others to make or solicit any disparaging remarks
concerning Executive; provided that the foregoing shall not be violated by good
faith statements made (x) to the Board (or a committee thereof), officers, or
directors by officers, directors or other service providers of the Company Group
in connection with the review of Executive’s employment or performance or (y) by
Executive in connection with Executive’s review of the performance of officers
or other service providers of the Company group. Notwithstanding the foregoing,
nothing herein shall prohibit or restrict any person from providing statements
or information that such person believes in good faith to be necessary or
advisable in connection with (i) any legal proceeding or investigation conducted
by or at the behest of the Company Group, any governmental authority or
quasi-governmental authority or (ii) with the Company Group’s compliance with
any of its legal or regulatory obligations.

(h) Maximum Limits. If any provision of this SECTION 13 is ever deemed to exceed
the time, geographic area or activity limitations the law permits, Executive and
the Company agree to reduce such limitations to the maximum permissible
limitation, and Executive and the Company authorize a court or arbitrator having
jurisdiction to reform each such provision to the maximum time, geographic area
or activity limitations the law permits, provided, however, that such reductions
shall apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.

(i) Injunctive Relief. Without limiting the remedies available to the Company
and/or the Company Group, Executive acknowledges that a breach of any of the
covenants regarding non-competition, non-interference, non-solicitation,
confidentiality or intellectual property rights contained in this Agreement may
result in material irreparable injury to the Company Group for which there is no
adequate remedy at law and that it will not be possible to accurately measure
damages for such injuries. Executive agrees that, if there is a breach or
threatened breach of this Agreement, the Company and/or the Company Group will
be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited by any provision of this SECTION 13, or such other relief as may be
required to specifically enforce any of the covenants contained in this SECTION
13. Executive agrees that all remedies expressly provided for in this Agreement
are cumulative of any and all other remedies now existing at law or in equity.

 

12



--------------------------------------------------------------------------------

The Company or any the Company Group member will, in addition to the remedies
provided in this Agreement, be entitled to avail itself of all such other
remedies as may now or hereafter exist at law or in equity for monetary damages
and for the specific enforcement of the covenants contained in this Agreement.
Resort to any remedy provided for in this SECTION 13 or provided for by law will
not prevent the concurrent or subsequent employment of any other appropriate
remedy or remedies, or preclude the Company or the Company Group’s recovery of
monetary damages and compensation. Executive hereby acknowledges that the
duration and scope of the covenants set forth in this SECTION 13 are reasonable
and appropriate and that he will not later challenge the reasonableness or
enforceability of any of the covenants set forth in this SECTION 13. Executive
also agrees that the Restricted Period or such longer period during which the
covenants hereunder by their terms survive will extend for any and all periods
for which a court with personal jurisdiction over Executive finds that Executive
violated the covenants contained herein.

14. Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company Group
and their respective representatives in defense of all claims that may be made
against the Company Group, and will assist the Company Group in the prosecution
of all claims that may be made by the Company Group, to the extent that such
claims may relate to the period of Executive’s employment with the Company
Group; it being understood, that after termination of Executive’s employment,
such assistance shall be coordinated so as not to substantially interfere with
Executive’s other full-time business endeavors. Executive agrees to promptly
inform the Company Group if Executive becomes aware of any lawsuit involving
such claims that may be filed or threatened against the Company Group. Executive
also agrees to promptly inform the Company Group (to the extent that Executive
is legally permitted to do so) if Executive is asked to assist in any
investigation of the Company Group (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company Group with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
Executive for all reasonable out-of-pocket travel, duplicating and telephonic
expenses and, to the extent pre-approved by the Company (or as otherwise payable
or reimbursable under SECTION 27), legal and other expenses, in each case,
incurred by Executive in complying with this SECTION 14.

15. Assignment and Successors. This Agreement is personal to Executive and,
shall not be assignable by Executive, except that Executive’s rights to receive
any compensation or benefits under this Agreement may be transferred or disposed
of pursuant to testamentary disposition or intestate succession. This Agreement
shall inure to the benefit of and be enforceable by Executive’s heirs,
beneficiaries and/or legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. The
Company shall require any successor to all or substantially all of the business
and/or assets of the Company, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

 

13



--------------------------------------------------------------------------------

16. Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

17. Amendment; Waiver. Neither Executive nor the Company may modify, amend, or
waive the terms of this Agreement other than by a written instrument signed by
Executive and the Company. Either party’s waiver of the other party’s compliance
with any provision of this Agreement shall not be deemed a waiver of any other
provision of this Agreement or of any subsequent breach by such party of a
provision of this Agreement. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.

18. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Survival. The obligations contained in SECTIONS 11, 13, 14 and 27 hereof
shall survive the termination or expiration of the Employment Term and the
Employee’s employment with the Company and shall be fully enforceable
thereafter.

21. Tax Matters. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

22. Section 409A Compliance.

(a) General. If Executive notifies the Company (with specificity as to the
reason therefor) that Executive believes that any provision of this Agreement
(or of any award of compensation or benefits) would cause Executive to incur any
additional tax or interest under Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, with the consent of Executive, reform such provision to attempt
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

14



--------------------------------------------------------------------------------

(b) “Separation from Service”; “Specified Employee”; Six-Month Delay. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Consistent with the requirements of Treasury Regulation
§1.409A-1(h)(1)(ii), for purposes of this Agreement, the parties hereby agree
that a “separation from service” (and thus, a termination of employment) shall
be deemed to occur when the level of bona fide services provided by Executive to
the Company decreases to a level less than fifty percent (50%) of the average
level of services performed by Executive for the Company during the immediately
preceding thirty-six (36)-month period. If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (ii) the date of Executive’s death. Upon the
expiration of such six-month delay period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c) Reimbursement of Expenses. Notwithstanding anything to the contrary in this
Agreement, with respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement, the
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the taxable year after the taxable year in
which such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(d) Installment Payments; Specified Payment Periods. For purposes of Code
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company.

(e) Change of Control Definition. Notwithstanding anything to the contrary in
this Agreement, for purposes of the payment of any deferred compensation
hereunder, an event shall not be considered to be a Change of Control hereunder
unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Code Section 409A.”

 

15



--------------------------------------------------------------------------------

23. Governing Law. The laws of the State of Maryland (other than its conflict of
laws provisions) govern this Agreement.

24. Notices. Notices may be given in writing by personal delivery, by certified
mail, return receipt requested or by overnight delivery. Executive should send
or deliver notices to the attention of the Corporate Secretary at 2 Hamill Road,
North Building, Baltimore, Maryland 21210, with an electronic copy, which shall
not constitute notice to the attention of the General Counsel at
eric.miller@fticonsulting.com. The Company will send or deliver any notice given
to Executive at Executive’s address as reflected on the Company’s personnel
records. Executive and the Company may change their addresses for notice by w
notice to the other. Executive and the Company agree that notice is deemed
received on the date it is personally delivered, the date it is received by
certified mail or the date of guaranteed delivery by overnight service.

25. Superseding Effect. This Agreement supersedes all prior or contemporaneous
negotiations, commitments, agreements and writings between Executive and the
Company or any of its affiliates with respect to the subject matter hereof. All
such other negotiations, commitments, agreements and writings will have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing will have no further rights or obligations
thereunder.

26. Arbitration.

(a) Any dispute or controversy arising under or in connection with this
Agreement or Executive’s employment relationship with the Company, irrespective
of whether this Agreement or Executive’s employment relationship with the
Company has terminated, will be settled exclusively by binding arbitration to be
held in the metropolitan area in which Executive is then employed and conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”), or the corresponding rules of
such other entity as may be mutually agreed upon by the parties, as then in
effect.

(b) After either party submits a request for arbitration, AAA or such other
entity mutually agreed upon by the parties (either, hereinafter referred to as
the “ADR Entity”), the ADR Entity will be requested to appoint a single, neutral
arbitrator from a panel of former or retired judges, within ten business days
after such request, to preside over the arbitration and resolve the dispute. The
parties agree to raise any objections to such appointment within ten business
days after it is made and to limit those objections to the arbitrator’s actual
conflict of interest. The ADR Entity, in its sole discretion, will determine
within ten business days the validity of any objection to the appointment of the
arbitrator based on the arbitrator’s actual conflict of interest. The arbitrator
will be directed to render a full decision on all issues properly before the
arbitrator within 60 days after being appointed to serve as arbitrator, unless
the parties otherwise agree in writing or the arbitrator makes a finding that a
party has carried the burden of showing good cause for a longer period.

 

16



--------------------------------------------------------------------------------

(c) The parties will use their best efforts to cooperate with each other in
causing the arbitration to be held in as efficient and expeditious a manner as
practicable, including but not limited to, providing such documents and making
available such of their personnel and agents as the arbitrator may request. The
parties direct the arbitrator to take into account their stated goal of
expedited proceedings in determining whether to authorize discovery and, if so,
the scope of permissible discovery and other hearing and pre-hearing procedures.

(d) Other than as set forth in SECTIONS 13(h) and 16, the arbitrator will not
have the authority to add to, detract from or modify any provision of this
Agreement or to award punitive damages to any injured party. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
will bear all expenses of any such arbitration proceeding, except that each
party will bear its own counsel fees unless the arbitrator decides to award
counsel fees to one of the parties.

(e) Notwithstanding the foregoing, each party shall be entitled to seek
injunctive or other equitable relief, as contemplated by SECTION 13(i) above,
from any court of competent jurisdiction, without the need to resort to
arbitration.

27. Indemnification and Liability Insurance. the Company shall indemnify
Executive to the fullest extent permitted by applicable law and the Company’s
by-laws with regard to Executive’s actions (or inactions) on behalf of the
Company in his capacity as an officer and/or director, with advancement of legal
fees and other expenses on a current basis to the fullest extent permitted by
law. The Company shall cover Executive under professional and other appropriate
liability insurance policies both during and, while any potential liability
exists, after the Employment Term; provided that the amount and extent of such
coverage shall be at least as great and extensive as such coverage on the
Company’s other senior executives and directors.

IN WITNESS WHEREOF, the undersigned have signed this Agreement on the date first
above written.

 

FTI CONSULTING, INC. By:   /s/ Eric B. Miller Name:   Eric B. Miller Title:  
EVP & General Counsel EXECUTIVE /s/ Steven Gunby Steven Gunby

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

GENERAL RELEASE

I, Steven Gunby, in consideration of and subject to the performance by FTI
Consulting, Inc., (together with its subsidiary companies, the “Company”), of
its obligations under the Employment Agreement dated as of December 13, 2013
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and all present, former and future
managers, directors, officers, employees, successors and assigns of the Company
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me in addition
to any Accrued Compensation under Section 11 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in Section 11 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

A-1



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph (ii) above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Compensation or any severance and other benefits to which I am
entitled under the Agreement, (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under
Section 27 of the Agreement or under the Company’s organizational documents or
otherwise, (iii) unreimbursed business expenses due under Section 7(b) of the
Agreement or (iv) my rights as an equity or security holder in the Company or
its affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph (ii) above as of the execution
of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A-2



--------------------------------------------------------------------------------

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that Sections 11, 13, 14 and 27 of the Agreement shall
survive my execution of this General Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

A-3



--------------------------------------------------------------------------------

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I AM HEREBY BEING ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THIS RELEASE AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST [21][45]1 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:                                                                  DATED:
                                    

 

1  NTD: To be determined at the time of termination in accordance with
applicable law.

 

A-4